DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Amendment & Claim Status………………………………………………………………… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………………….. 3
Conclusion…………………………………………………………………………………...... 4


Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to amendment filed 8/14/2022. Claims 1-19 are pending. The terminal disclaimer filed on 8/14/2022 and 8/15/2022 disclaiming the terminal portion of any patent granted on this application has been recorded.

					Allowable Subject Matter
Claims 1-19 are allowed.
 The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: Regarding claim 1, the prior art Zacharias et al teaches a system for medical software tools, comprising: an image stream interface module configured to receive an image stream from a surgical camera wherein said image stream interface module includes a CPU and a GPU for processing said image stream                         (paragraph [0004] a video camera located in the surgical microscope receiving an image through a beam splitter that is similar to the surgeons view of the surgical area providing a user interface overlay module configured to provide a user interface overlay adapted for presentation over the image stream; ( 22, figure 2;paragraph [0002];superposing computer generated graphic information over portions of another video image); locating an optical sensor corresponding with said surgical camera for registering changes in spectral characteristics reflected from a tissue surface under inspection(paragraph [0087 -0088)); utilizing medical software tools module configured to provide a medical software tool through the user interface, ( paragraph [0086] display screen that allows a user to select among different operating modes and graphic display overlay templates used while processing surgical apparatus 18 serial data stream to provide a digital RGB video image for video overlay console), the medical software tool being configured to perform an operation with respect to the image stream and provide an output adapted to be presented over the image stream (Paragraph[0062] devices used for superposing computer generated graphic information over portions of another video image and more particularly is related to a device for producing an output video signal of a surgical procedure where portions of the video image are replaced by computer generated graphic information in digital video format derived from a data signal containing meaningful operational parameters from a surgical apparatus; see also figure 4 display data overlay). White et al teaches optical sensor (the illumination subsystem 100 generates the near-infrared (NIR) light used to interrogate the tissue of a human, paragraph [0114]) by using a software tool (.e. computing subsystem 500, paragraph [0175]) to measure changes in color intensity (paragraph [0222]) and rates at which said color intensities change in response to modulation from a light source (paragraph [0156], [0158], [0163]). None teaches:
responsive to said light energy detected by said optical sensor; and utilizing a medical image processing system for processing patient medical data and corresponding said patient medical data with momentary changes in spectral characteristics for generating optical signature data indicative of various patient conditions
wherein the medical software tool measures: a. changes in color intensity and b. rates at which said color intensities change in response to: heartbeat pushed blood, breathing pushed oxygen or light intensity or modulation from a light source.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Muang can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664


/NANCY BITAR/             Primary Examiner, Art Unit 2664